                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

AXIS SURPLUS INSURANCE COMPANY,

              Plaintiff,
v.                                                              CV No. 18-1073 CG/GBW

HEARTLAND CARE, INC., et al.,

              Defendants.

              ORDER GRANTING STIPULATION OF DISMISSAL AS TO
                     DEFENDANT HEARTLAND CARE INC.

       THIS MATTER is before the Court on Plaintiff Axis Surplus Insurance Company’s

Stipulation to dismiss Heartland Care Inc., [doing business as] Heartland Continuing

Care Center, and Heartland Care Inc., [doing business as], Heartland Care of Artesia,

(Doc. 15), filed July 23, 2019. In the Stipulation, the parties agree that Defendant

Heartland Care, Inc. shall be dismissed from this lawsuit with prejudice. (Doc. 15 at 2).

The Stipulation does not affect the rights of Defendant Wendy Rogers, who shall remain

a party to this lawsuit. Id. The Court, having reviewed the Stipulation, finds the

Stipulation is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff Axis Surplus Insurance Company’s

Stipulation to dismiss Heartland Care Inc., [doing business as] Heartland Continuing

Care Center, and Heartland Care Inc., [doing business as], Heartland Care of Artesia,

(Doc. 15), is hereby GRANTED.

       IT IS FURTHER ORDERED that Defendant Heartland Care, Inc. shall be

dismissed from this lawsuit with prejudice.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
